Case 8:20-cv-00048-JVS-JDE Document 276 Filed 01/19/21 Page 1 of 2 Page ID #:22124


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
     MASIMO CORPORATION,                    CASE NO. 8:20-cv-00048-JVS (JDEx)
11   a Delaware corporation; and
     CERCACOR LABORATORIES, INC.,           ORDER GRANTING DEFENDANT
12   a Delaware corporation,                APPLE INC.’S APPLICATION TO
13                                          FILE UNDER SEAL THE JOINT
                        Plaintiffs,         STIPULATION REGARDING ITS
14                                          MOTION TO COMPEL PLAINTIFFS
            v.                              TO COMPLY WITH SECTION
15                                          2019.210 AND SUPPORTING
     APPLE INC.,                            DOCUMENTS
     a California corporation,
16                                          Hon. John D. Early
                        Defendant.
17
18         Based on Defendant Apple Inc.’s Application (“the Application”) to File Under
19   Seal the Joint Stipulation Regarding Its Motion to Compel Plaintiffs to Comply with
20   Section 2019.210 and Supporting Documents (the “Application”), and for good cause
21   appearing:
22         IT IS HEREBY ORDERED THAT the Application (Dkt. 258) is GRANTED.
23   Apple shall file under seal: (1) the Joint Stipulation; (2) Exhibits A, B, E, F, H, I, L, O,
24   U, and V to the Declaration of Ilissa Samplin in Support of Defendant Apple Inc.’s
25   Motion to Compel Plaintiffs to Comply with Section 2019.210; (3) the Declaration of
26   Michael J.R. Polson in Support of Defendant Apple Inc.’s Motion to Compel Plaintiffs
27   to Comply with Section 2019.210; (4) Exhibits 1 and 34 to the Polson Declaration; (5)
28
                                                  1
                    ORDER GRANTING APPLE’S APPLICATION TO FILE UNDER SEAL JOINT
                             STIPULATION AND SUPPORTING DOCUMENTS
                                CASE NO. 8:20-CV-00048-JVS (JDEX)
Case 8:20-cv-00048-JVS-JDE Document 276 Filed 01/19/21 Page 2 of 2 Page ID #:22125


 1   the Declaration of Vijay Madisetti in Support of Plaintiffs’ Portion of the Joint
 2   Stipulation Regarding Apple’s Motion to Compel; and (6) Exhibits 1, 10-12, 14, 17, 21,
 3   and 25 to the Declaration of Adam B. Powell in Support of Plaintiffs’ Portion of the
 4   Joint Stipulation Regarding Apple’s Motion to Compel.
 5
 6         IT IS SO ORDERED.
 7
 8
 9   Dated: January 19, 2021                       __________________________
                                                   JOHN D. EARLY
10                                                 United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                   ORDER GRANTING APPLE’S APPLICATION TO FILE UNDER SEAL JOINT
                            STIPULATION AND SUPPORTING DOCUMENTS
                               CASE NO. 8:20-CV-00048-JVS (JDEX)
